Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/21 and 2/16/21 was filed after the mailing date of the Notice of Allowance on 04/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Various prior art references cited in the IDS filed by the applicant have been reviewed; however, the examiner still maintains the same reasons of allowance on the respective claims as provided in the previous office action mailed.

Allowable Subject Matter
Claims 1, 3-5, 52-53, 56-61, 98, and 100-152 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following 
“one or more waveguides of the stack of waveguides are configured to output the light with a different amount of wavefront divergence than the out-coupling diffractive optical elements of one or more other waveguides of the stack of waveguides”
The closest piece of prior art Nguyen et al. (US 2014/0240842) describes utilizing a stack of waveguides to display color images, such that a separate waveguide is utilized for each color; however, Nguyen et al. fails to teach “one or more waveguides of the stack of waveguides are configured to output the light with a different amount of wavefront divergence than the out-coupling diffractive optical elements of one or more other waveguides of the stack of waveguides”. 
Another piece of prior art Schowengerdt et al. (US 8,248,458) describes displaying an image so that the voxels of the image are displayed with a corresponding divergence as a function of a viewing distance of image objects represented by the voxels; however, Schowengerdt et al. fails to teach “one or more waveguides of the stack of waveguides are configured to output the light with a different amount of wavefront divergence than the out-coupling diffractive optical elements of one or more other waveguides of the stack of waveguides”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE ZHAI/               Primary Examiner, Art Unit 2612